Citation Nr: 1801760	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  16-12 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a cardiovascular condition, claimed as coronary artery disease.

2. Entitlement to service connection for a back condition, to include as secondary to coronary artery disease.

3. Entitlement to service connection for bilateral hearing loss, to include as secondary to coronary artery disease.


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1960 to October 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has never been afforded a VA examination to determine whether the Veteran's cardiovascular condition is etiologically related to active service.  The Veteran contends his coronary artery disease was caused by the stress and physical demands of his duties in Korea during military service.  The Board notes the Veteran's entrance examination marks the vascular system as abnormal.  A VA examination is necessary to determine if the Veteran's claimed cardiovascular condition is etiologically related to active service.  

Concerning the claim for service connection for a back condition, the Board once again notes the Veteran has never been afforded a VA examination to determine if the Veteran's back condition is etiologically related to active service.  Both VA medical records and private medical records provide evidence of a current lower back disability.  The Veteran contends his back condition was caused by regularly carrying heavy objects, including 6 gallon gas canisters, as a mechanic in Korea.  In the alternative, the Veteran contends the back condition is secondary to a cardiovascular condition.

Concerning the claim for service connection for bilateral hearing loss, the Board notes the Veteran was afforded a VA examination in April 2014.  The examiner provided a negative nexus opinion, concluding the Veteran's bilateral hearing loss was not etiologically related to active service on a direct basis.  However, the examiner did not address the Veteran's contention of secondary service connection to a cardiovascular condition.  Accordingly, the two claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  The outcome of the hearing loss claim is dependent upon whether service connection is established for the Veteran's cardiovascular condition, and the claim for service connection for bilateral hearing loss must be remanded as well.  Harris, 1 Vet. App. 80.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records, and afford the Veteran the opportunity to submit or identify any additional relevant treatment records.  Obtain any identified records with the use of the Veteran's authorization as necessary.

If such records are unavailable, the file must be clearly documented to the effect that the Veteran was notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then schedule the Veteran for VA cardiovascular examination with a qualified medical professional regarding the nature and etiology of the Veteran's cardiovascular condition.  For any diagnosed cardiovascular disorder, provide an opinion as to whether the disorder is at least as likely as not (a 50 percent or greater probability) etiologically related to service.  The examiner's attention is directed to the October 1960 entrance examination documenting an "abnormal" vascular system as well as the Veteran's contentions of stress and physical demands of his duties during his active service in Korea contributing to his cardiovascular condition.  All opinions must be supported by a rationale and based upon a claims file review.

3.  Following the VA cardiovascular examination, schedule the Veteran for a VA orthopedic examination with a qualified medical professional to determine the etiology of the Veteran's back condition.  For any identified back conditions, provide an opinion as to whether the condition is at least as likely as not (a 50 percent or greater probability) etiologically related to service.  The examiner's attention is directed to the Veteran's contentions of heavy lifting during his active service in Korea.

If the Veteran's cardiovascular condition was found to be etiologically related to service, provide an opinion as to whether any identified back disability is: 1) at least as likely as not (a 50 percent or greater probability) caused by the Veteran's cardiovascular disorder; and 2) at least as likely as not (a 50 percent or greater probability) aggravated beyond its natural progression by the Veteran's cardiovascular condition.  All opinions must be supported by a rationale and based upon a claims file review.

4.  If the Veteran's cardiovascular condition is etiologically related to service, request a VA audiological addendum opinion from a qualified medical professional to provide an opinion as to whether the Veteran's bilateral hearing loss is: 1) at least as likely as not (a 50 percent or greater probability) caused by the Veteran's cardiovascular condition; and 2) at least as likely as not (a 50 percent or greater probability) aggravated beyond its natural progression by the Veteran's cardiovascular condition.

The entire claims file and a copy of this REMAND must be provided to, and reviewed by, the examiner(s).  The examiner(s) must provide a rationale for any and all conclusions reached.

5.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and afford him an opportunity to respond.  Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and arguments on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017)

